 


110 HR 1033 IH: To direct the Secretary of Transportation to establish a grant program to improve railroad safety by providing funds for the construction and maintenance of fencing and other protective structures along railroad tracks, and for other purposes.
U.S. House of Representatives
2007-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1033 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2007 
Mr. Weiner introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To direct the Secretary of Transportation to establish a grant program to improve railroad safety by providing funds for the construction and maintenance of fencing and other protective structures along railroad tracks, and for other purposes. 
 
 
1.Short titleThis Act may be cited as Ari’s Law. 
2.Establishment of railroad safety grant program 
(a)GrantsThe Secretary of Transportation (hereafter referred to as the Secretary) shall establish a grant program to improve railroad safety by providing funds to eligible entities to construct and maintain fencing and other protective structures along railroad tracks. 
(b)Eligible entityFor the purposes of this Act, eligible entity means any of the following: 
(1)A unit of local government who owns or controls land along a railroad right-of-way. 
(2)Any other person providing railroad transportation. 
(c)Grant conditions 
(1)Certification requiredIn order to receive a grant under the program for a fiscal year, an eligible entity must certify to the Secretary, at such time and in such form as the Secretary may require, that— 
(A)the eligible entity will monitor or inspect all of the fencing and other protective structures along railroad tracks within the entity’s jurisdiction not less frequently than once per week; and 
(B)the eligible entity will repair any deficiency in the fencing and other protective structures within 2 weeks of finding or being notified of such deficiency.  
(2)Period of applicabilityAn eligible entity that receives a grant shall monitor and repair fencing and other protective structures, as described in subparagraphs (A) and (B) of paragraph (1), for the period beginning with the receipt of grant funds and ending 10 years after the date on which all grant funds received under the program by the entity have been expended.  
(d)Railroad definedFor the purposes of this Act, railroad means any form of nonhighway ground transportation that runs on rails or electromagnetic guideways. 
(e)Authorization of Appropriations 
(1)GrantsFor grants under this section, there is authorized to be appropriated $20 million for fiscal year 2008 and each succeeding fiscal year. 
(2)Continuing Availability of Amounts AppropriatedAmounts appropriated pursuant to the authorization under paragraph (1) shall remain available until expended.  
3.Studying and reporting on best practices for railroad safety 
(a)Study of Best PracticesThe Administrator of the Federal Railroad Administration shall study the best practices for railroad safety related to the construction, monitoring, and repair of fencing and other protective structures along railroad tracks. 
(b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit a report of the findings from the study conducted in subsection (a) to Congress.  
 
